DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: In line 3, after ‘floor’, please insert a comma. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: In line 1, please insert a space between ‘7’ and ‘wherein’. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 11,242,689. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 are generic to all that is recited within claims 10-12 of U.S. Patent No. 11,242,689. In other words, claims 10-12 of U.S. Patent No. 11,242,689 fully encompass the subject matter of claims 1-5 and therefore anticipate claims 1-5. Since claims 1-5 are anticipated by claims 10-12 of the patent, they are not patentably distinct from claims 10-12 of U.S. Patent No. 11,242,689. Thus, the invention of claims 10-12 of the patent is in effect a “species” of the “generic” invention of claims 1-5. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-5 are fully anticipated, (fully encompassed), by claims 10-12 of the patent, claims 1-5 are not patentably distinct from claims 10-12 of U.S. Patent No. 11,242,689, regardless of any additional subject matter present in claims 10-12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US2010/0000173).
For claim 1, Thompson discloses a reinforcing bar chair (fig. 8, 127) ‘for use in supporting at least one reinforcing bar in a floor system’ (intended use recitation treated in accordance with MPEP 2114), said bar chair comprising: first foot (145) and a second foot (139) configured to be fixed within a channel of a floor system; a first leg (131) and a second leg (133) each extending upwardly from each of said first foot and said second foot respectively; and a saddle (129) coupling a top end of said first leg to a top end of said second leg; said saddle sized to receive and support a portion of reinforcing bar.
For claim 2, Thompson discloses that said first foot (145) and said second foot (139) are generally perpendicular to said first leg (131) and second leg (133) respectively.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US Patent No. 5,700,385).
For claim 1, Jones discloses a reinforcing bar chair (fig. 1, 10) ‘for use in supporting at least one reinforcing bar in a floor system’ (intended use recitation treated in accordance with MPEP 2114), said bar chair comprising: first foot (left 30) and a second foot (right 30) configured to be fixed within a channel of a floor system; a first leg (left 28) and a second leg (right 28) each extending upwardly from each of said first foot and said second foot respectively; and a saddle (22) coupling a top end of said first leg to a top end of said second leg; said saddle sized to receive and support a portion of reinforcing bar.
For claim 2, Jones discloses that said first foot (left 30) and said second foot (right 30) are generally perpendicular to said first leg (left 28) and second leg (right 28) respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US2010/0000173).
For claim 3, Thompson does not disclose that the first foot and second foot are fixed to a channel floor of a floor system using a clamp, the clamp being attached to the channel floor by a suitable fastening means, however Thompson discloses that the first foot and second foot are fixed to the channel floor using a hook and fastening means (fig. 11, 177) and the examiner considers the hook and fastening means of Thompson structural equivalents to the applicant’s clamp and fastening means since they perform the same function (see MPEP 2183).

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US2010/0000173) in view of White (US Patent No. 1,410,633).
For claim 4, Thompson discloses that the saddle includes at least one extension arm with a first end extending from the top end of said first leg and oriented generally parallel to the channel floor.
Thompson does not disclose a U-shaped support connected to a second end of the extension arm which connects the extension arm to the top end of the second leg.
White discloses a reinforcing bar chair having a U-shaped support connected to a second end of an extension arm of the bar chair (fig. 1, 15).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a U-shaped support connected to a second end of the extension arm which connects the extension arm to the top end of the second leg of Thompson as made obvious by White to provide a seat for rebars to run through and reduce the need for rebar attachment means.

Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 5,700,385) in view of White (US Patent No. 1,410,633).
For claim 4, Jones does not disclose that the saddle includes at least one extension arm with a first end extending from the top end of said first leg and oriented generally parallel to the channel floor and a U-shaped support connected to a second end of said extension arm which connects said extension arm to said top end of said second leg.
White discloses a reinforcing bar chair with a saddle (fig. 1, 15) that includes at least one extension arm with a first end extending from the top end of the first leg and oriented generally parallel to the floor and a U-shaped support connected to a second end of the extension arm which connects the extension arm to a top end of a second leg.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the saddle of Jones and add at least one extension arm with a first end extending from the top end of said first leg and oriented generally parallel to the channel floor and a U-shaped support connected to a second end of said extension arm which connects said extension arm to said top end of said second leg as made obvious by White to provide a seat for rebars to run through and reduce the need for rebar attachment means.
For claim 5, the combination discloses that the first leg (Jones fig. 1, left 28) extends upward and rearwardly from the first foot (left 30). 
For claim 6, the combination discloses that the saddle further includes a second extension arm with a first end extending from the top end of said second leg (Jones fig. 1, right 28) and oriented generally parallel to the channel floor said U-shaped support (White fig. 1, 15) connected to a second end of said second extension arm which connects said second extension arm to said first extension arm.
For claim 7, the combination discloses that the second leg (Jones fig. 1, right 28) extends upward and rearwardly from the second foot (right 30).
For claim 8, the combination discloses that the saddle includes two U-shaped supports (White fig. 1, 15) between the first extension arm and the second extension arms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633